                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA


Sheila Mills,                                )
                                             )
                Plaintiff,                   )              Civil Action No. 2:18-1219-RMG
                                             )
                vs.                          )
                                             )
Nancy A. Berryhill, Acting Commissioner      )
of the Social Security Administration,       )              ORDER
                                             )
                Defendant.                   )
                                             )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation on March 19, 2019 recommending that the decision of the

Commissioner be affirmed. (Dkt. No. 17). No party filed timely objections to the Report and

Recommendation.

       The Court has reviewed the Report and Recommendation and the record in this matter

and finds no clear error on the face of the record. Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315-16 (4th Cir. 2005). Therefore, the Court adopts the Report and Recommendation

as the order of this Court and affirms the decision of the Commissioner.

       AND IT IS SO ORDERED.




                                                 -1-
                                      Richard Mark



Charle,_.Sfon, South Carolina
April ~' 2019




                                -2-
